Name: Commission Regulation (EEC) No 851/80 of 8 April 1980 amending for the second time Regulation (EEC) No 3353/75 establishing Community surveillance on the importation of certain live plants and floricultural products originating in various countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 92/ 10 Official Journal of the European Communities 9 . 4 . 80 COMMISSION REGULATION (EEC) No 851/80 of 8 April 1980 amending for the second time Regulation (EEC) No 3353/75 establishing Community surveillance on the importation of certain live plants and floricul ­ tural products originating in various countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 3353/75 of 23 December 1975 esta ­ blishing Community surveillance on the importation of certain live plants and floricul ­ tural products originating in various countries ('), as amended by Commission Regulation (EEC) No 1 225/79 (2 ), and in particular Article 1 thereof, Having regard to Council Regulation (EEC) No 926/79 of 8 May 1979 on common rules for imports (3 ), and in particular Article 7 (3) thereof, Having regard to Council Regulation (EEC) No 925/79 of 8 May 1979 on common rules for imports from State-trading countries (4), and in particular Article 6 (3) thereof, After consultation within the Committee provided for in Article 5 of the said Council Regulations , Whereas it has been found necessary to ensure continuous surveillance of imports of the products covered by Regulation (EEC) No 3353/75 ; Whereas for the products in question the NIMEXE has been amended with effect from 1 January 1980 and it is therefore necessary to adapt the Annex to Regulation (EEC) No 3353/75 accordingly ; Whereas there have been changes in the origin of imports, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3353/75 is hereby amended as follows : 1 . In Article 1 a further sentence as follows is added : This surveillance shall cease to apply on 31 December 1982'. 2 . The Annex is replaced by the following : (!) OJ No L 330, 24 . 12 . 1975, p. 29 . (2 ) OJ No L 155, 22. 6 . 1979 , p. 10 . (3 ) OJ No L 131 , 29 . 5 . 1979, p. 15 . (4 ) OJ No L 131 , 29 . 5 . 1979, p. 1 . 9 . 4. 80 Official Journal of the European Communities No L 92/ 11 'ANNEX List of products subject to surveillance CCT heading No NIMEXE code ( 1980) Description Supplementaryunit Country of origin ex 06.02 D 06.02-61 Roses, neither budded nor grafted, with stock of a diameter of 10 mm or less N Hungary 06.02-65 Roses, neither budded nor grafted, other N Hungary 06.02-68 Roses, budded or grafted N Hungary ex 06.03 06.03-01 | Roses N IsraelA I and A II 06.03-51 Brazil 06.03-05 06.03-55 | Carnations N Spain ,Israel Kenya Colombia ex 06.04 B I 06.04-40 Foliage of asparagus plumosus (As ­ paragus setaceus (Kunth) Jessop (Syn . Asparagus L. Plumosus)) Kenya' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 April 1980. For the Commission Wilhelm HAFERKAMP Vice-President